NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                       No. 20-3510
                       ___________

         LUIS FELIPE MENENDEZ MARROQUIN,
                                      Petitioner

                             v.

  ATTORNEY GENERAL UNITED STATES OF AMERICA
       ____________________________________

          On Petition for Review of an Order of the
               Board of Immigration Appeals
                (Agency No. A206-523-359)
           Immigration Judge: David W. Crosland
         ____________________________________

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                        July 21, 2021
Before: GREENAWAY, JR., KRAUSE and BIBAS, Circuit Judges

             (Opinion filed: November 22, 2021)
         ____________________________________
                                        ___________

                                         OPINION *
                                        ___________

PER CURIAM

    Luis Felipe Menendez Marroquin petitions for review of his final order of removal. We

will dismiss the petition in part and deny it in remaining part.

                                                 I.

       Marroquin is a citizen of Guatemala who entered the United States illegally in 2011.

The Government charged him as removable on that basis. Marroquin (through counsel)

conceded the charge but applied for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). He claimed to fear persecution and torture in Gua-

temala on account of his political activities.

    In particular, Marroquin claimed that he was active in a political party referred to as the

Unity Party or UNE and that he helped his uncle in his uncle’s campaign for mayor of their

home town. Marroquin further claimed that his uncle dropped out of the race following

threats from the rival Patriot Party. Thereafter, while Marroquin and his uncle attended a

wedding in 2011, gunmen fired on the crowd and shot Marroquin four times.

    Marroquin attributed the shooting to the Patriot Party, but he provided no evidence to

that effect and testified before the Immigration Judge (“IJ”) that he did not know who the

gunmen were. Marroquin left Guatemala for the United States shortly after recovering



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                                 2
from his injuries. He claimed that, since he left, unidentified persons asked his mother in

Guatemala for his whereabouts and she received police protection. In addition to his testi-

mony on these points, Marroquin provided some letters from his mother and neighbors

corroborating the 2011 shooting (though not its allegedly political dimension or Marro-

quin’s alleged political activities).

    The IJ found Marroquin generally credible but denied his applications. First, the IJ

concluded that Marroquin’s application for asylum was untimely because he did not file it

within one year of entering the United States and did not show that the delay was attribut-

able to extraordinary circumstances. See 8 U.S.C. § 1158(a)(2)(B), (D). Second, the IJ

concluded that Marroquin failed to prove that he likely faces persecution on account of his

political activities as required for his application for withholding. In that regard, the IJ

concluded that Marroquin failed to offer reasonably available corroboration (such as a let-

ter from his uncle) of his political activities, the allegedly political aspect of the shooting,

or the threats conveyed to his mother. The IJ also noted Marroquin’s lack of awareness

that the UNE has come to power in Guatemala since he left that country. Finally, the IJ

concluded that Marroquin failed to prove that he likely faces torture as required for his

application under the CAT.

    Marroquin appealed to the Board of Immigration Appeals (“BIA”) and attached new

evidence in the form of a letter from his uncle. The BIA affirmed the IJ’s rulings on asylum

and withholding 1 after concluding that there was no basis to disturb the IJ’s rulings. The


1
 Marroquin did not appeal the denial of his CAT claim to the BIA, which deemed it waived
for that reason. Marroquin also has not mentioned his CAT claim in this Court, so we
                                               3
BIA also declined to consider Marroquin’s new letter from his uncle in the first instance

on appeal, though it also noted several reasons why the letter does not support Marroquin’s

claims.

   Marroquin petitions for review. We have jurisdiction under 8 U.S.C. § 1252(a)(1) ex-

cept as discussed herein.

                                            II.

       Marroquin raises essentially three issues on review. First, he challenges the denial

of his asylum application as untimely. A noncitizen must apply for asylum within one year

of entering the United States, see 8 U.S.C. § 1158(a)(2)(B), unless the noncitizen shows,

inter alia, extraordinary circumstances relating to a delay in filing, see 8 U.S.C.

§ 1158(a)(2)(D). Marroquin conceded before the agency that his asylum application was

untimely, but he argued that extraordinary circumstances excused its untimeliness. In par-

ticular, he argued that, after he entered the United States, a lawyer whose name he does not

remember told him that he should apply for asylum only if immigration authorities detained

him in the future. The IJ and BIA rejected that argument, and Marroquin now challenges

their rulings.

   As the Government argues, however, we lack jurisdiction to review the Attorney Gen-

eral’s determinations that an asylum application is untimely and that the untimeliness is

not excused by extraordinary circumstances. See 8 U.S.C. § 1158(a)(3); Jarbough v. Att’y

Gen., 483 F.3d 184, 188-89 (3d Cir. 2007). We retain jurisdiction to review constitutional




deem it forfeited.
                                             4
claims and questions of law under 8 U.S.C. § 1252(a)(2)(D), see Jarbough, 483 F.3d at 188,

but Marroquin has not raised any such claim or question. Instead, he merely repeats the

factual argument that he raised before the agency. We lack jurisdiction to consider that

factual argument. See id. at 188-89.

    Second, Marroquin’s brief can be read to argue that the agency’s denial of his claim for

withholding was not supported by substantial evidence. Marroquin, however, did not pro-

vide any evidence compelling the conclusion that the 2011 shooting was politically moti-

vated or that he otherwise likely faces political persecution in the future. See 8 U.S.C.

§ 1252(b)(4)(B). Marroquin testified that, although he did not know the people who shot

him, “it was always because of politics” and “[t]hey always threaten us because of politics.”

(A.166.) Marroquin did not provide any further details. And although Marroquin provided

letters from his mother and three neighbors referencing the 2011 “attack” (A.219, 223, 227,

263), neither those letters nor anything else of record suggests that the shooting was polit-

ically motivated or that he faces politically motivated violence in the future. The same is

true even considering the letter from Marroquin’s uncle that he submitted on appeal to the

BIA. (A.48.) 2 As for threats against Marroquin allegedly delivered to his mother, his



2
  Marroquin does not mention this letter in his brief, much less argue that the BIA should
have considered it or remanded for the IJ to do so. In any event, this letter states that
Marroquin participated in “the Political Campaign of 2007-2008,” that there was a climate
of political violence “in those times” and “in those years,” and that Marroquin “suffered an
attack”—apparently the 2011 shooting. The letter, however, does not expressly link the
shooting to Marroquin’s political activities and does not otherwise provide any information
suggesting that it was politically motivated or that Marroquin faces politically motivated
violence in the future.

                                             5
mother’s letter does not mention those threats even though it post-dates them. Marroquin

also did not offer any specific testimony about those threats. 3

    Third, Marroquin argues that the IJ and BIA erred in determining that he failed to cor-

roborate his claim for withholding. In particular, he argues that the IJ failed to apply this

Court’s three-part corroboration framework. See Luziga v. Att’y Gen., 937 F.3d 244, 255

(3d Cir. 2019); Saravia v. Att’y Gen., 905 F.3d 729, 737 (3d Cir. 2018). The BIA con-

cluded that the IJ properly applied this framework, and we see no basis to disturb its ruling.

The IJ asked Marroquin whether he had letters or affidavits from his uncle or others sug-

gesting that the 2011 shooting was related to politics. (A.169-70.) Marroquin responded

that he did and that they “should be” in the record. (A.170.) In fact, however, Marroquin

had not submitted a letter from his uncle, 4 and the letters from Marroquin’s neighbors did

not mention his political activities. When the Government later asked Marroquin why, he

responded that he did not know, that his uncle’s letter “should mention some of that,” and

that “[t]here should be letters to that effect” in the record. (A.190.) In sum, the IJ inquired



3
  Marroquin testified that “some people,” who again he did not know, went to see his
mother in 2016 and 2018 and were “asking about me” and “running around the house.”
(A.173.) Later, when the Government’s counsel asked Marroquin why his mother’s letter
did not mention the threats, he responded: “I don’t know. I can’t tell you. She just told me
that someone was around the house, running around. So I can’t tell you.” (A.192.) Mar-
roquin was similarly unable to explain why his neighbors, whom he testified also knew
about the threats, did not mention them in their letters either. (Id.)
4
 As the BIA noted, Marroquin may have been referring to a medical document from Dr.
Luis Armando Menendez Corado, who appears to be his uncle. (A.250.) As the BIA also
noted, that document merely describes Marroquin’s injuries following the 2011 shooting
and does not mention Marroquin’s alleged political activities or the shooting’s allegedly
political dimension.
                                              6
into corroboration, and Marroquin erroneously responded that he had provided it. The

record does not reflect that any further corroboration is available. Cf. Saravia, 905 F.3d at

738-39. Nor does Marroquin claim that he could offer any additional evidence if given

another chance.

                                            III.

   For these reasons, we will dismiss Marroquin’s petition for review to the extent that we

lack jurisdiction over his argument regarding asylum and will otherwise deny it.




                                             7